

116 HR 8797 IH: Commission on American Civics Education Act of 2020
U.S. House of Representatives
2020-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8797IN THE HOUSE OF REPRESENTATIVESNovember 20, 2020Mr. Cicilline (for himself, Mr. Thompson of Mississippi, Mr. Carson of Indiana, Mr. Beyer, Ms. Wild, Ms. Meng, Mr. Suozzi, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a Congressional Commission on Civics Education, and for other purposes.1.Short titleThis Act may be cited as the Commission on American Civics Education Act of 2020.2.Congressional Commission on Civics Education(a)In generalThere is established the Congressional Commission on Civics Education (referred to in this Act as the Commission).(b)Membership(1)In generalThe Commission shall be composed of 10 members, of whom:(A)Five shall be appointed by the Speaker of the House and the House Minority Leader, in consultation with the Chair and Ranking Member of the House Committee on Education and Labor.(B)Five shall be appointed by the Senate Majority Leader and Senate Minority Leader, in consultation with the Chair and Ranking Member of the Senate Committee on Health, Education, Labor, and Pensions.(2)Expertise of membersMembers appointed under paragraph (1) shall represent entities or professions having to do with civic knowledge and education, including—(A)elementary and secondary schools;(B)institutions of higher education;(C)State educational agencies;(D)local educational agencies;(E)Federal, State, or local government; (F)journalism; and(G)nonprofit providers of civic education.(3)LimitationsMembers appointed under paragraph (1) may not be—(A)at any time during such appointment, a Member of Congress; or(B)individuals who have made political contributions of any amount to any appointing Congressional officials at any time.(4)Commission chairsFrom the members appointed under paragraph (1), the Commission shall be co-chaired by—(A)1 member selected by the appointing Congressional officials belonging to the majority party; and(B)1 member selected by the appointing Congressional officials belonging to the minority party.(5)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(c)Staff of Commission(1)DirectorThe Commission shall have a Director who shall be appointed by the co-chairs.(2)StaffTo the extent or in the amounts provided in advance in appropriation Acts, the Director, in coordination with the co-chairs, may appoint and fix the pay of additional personnel as the Commission considers appropriate.(3)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. (d)DutiesThe Commission shall:(1)Examine existing civics education programs in each State.(2)Solicit the views of educators, school administrators, and other State and local education officials, including through—(A)direct contact and engagement;(B)field hearings;(C)roundtable discussions; and(D)focus groups.(3)Submit the report required under subsection (f).(e)Powers(1)HearingsThe Commission may, for purposes of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.(2)Obtaining official dataThe Commission may secure directly from any department or agency of the Unites States information necessary to enable it to carry out this Act.(3)Gifts, bequests, and devisesThe Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, in a manner that does not affect the findings of the Commission.(4)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(5)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out the responsibilities of the Commission under this Act.(f)Report(1)In generalNot later than 18 months after the date of the first meeting of the Commission, the Commission shall submit a report to Congress that contains the following:(A)A description of each State that exhibits—(i)high levels of success in civic education and civic learning;(ii)moderate levels of success in civic education and civic learning; and(iii)low levels of success in civic education and civic learning.(B)A determination with respect to existing State civic education programs that may be used as national models in all States.(C)Recommendations to the Secretary of Education with respect to issuing guidance on civics education to States.(D)A recommendation as to how the Secretary should dedicate Department funds and resources to promoting civics education, including with respect to establishing an office dedicated to civics education.(2)BriefingUpon submission of the report described in paragraph (1), the Commission shall brief, with respect to the contents of such report, the following individuals:(A)Appointing Congressional officials.(B)Members of the House Committee on Education and Labor.(C)Members of the Senate Committee on Health, Education, Labor, and Pensions.(D)The Secretary.(3)PublicationNot later than 90 days after the date on which the briefing required under paragraph (2) occurs, the Secretary shall make the report described in paragraph (1) publicly available on the website of the Department of Education.(g)Monthly expense reports(1)In generalThe Commission shall submit to the Chief Administrator of the House of Representatives a detailed monthly expense report for each month in accordance with paragraph (2).(2)TimingWith respect to a month, a report required under paragraph (1) shall be submitted during the period beginning on the first day of such month and ending on the day that is 15 days after the last day of such month.(h)Effective dateThis Act shall take effect on the date that is 60 days after the date of the enactment of this Act.(i)Authorization of appropriations(1)In generalThere is authorized to be appropriated such sums as are necessary to carry out this section.(2)Additional usesIn addition to carrying out the activities described in this section, the Commission may use the funds appropriated under paragraph (1) for—(A)office supplies;(B)necessary electronic equipment, including—(i)computers;(ii)printers; and(iii)telecommunications equipment; and(C)maintenance costs, including—(i)technical support; and(ii)equipment repair.(j)DefinitionsIn this Act:(1)Appointing Congressional officialThe term appointing Congressional official means—(A)the Speaker of the House;(B)the House Minority Leader;(C)the Senate Majority Leader; and(D)the Senate Minority Leader.(2)ESEA termsThe terms Department, elementary school, local educational agency, secondary school, Secretary, State, and State educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)Nonprofit provider of civic educationThe term nonprofit provider of civic education means an organization that focuses on supporting and strengthening civics education programs. 